Exhibit 10.1

AMENDMENT TO THE INPIXON 2018 EMPLOYEE STOCK INCENTIVE PLAN

This Amendment (the “Amendment”) to the Inpixon 2018 Employee Stock Incentive
Plan (the “Plan”) is made pursuant to Section 12 of the Plan. Capitalized terms
used and not otherwise defined herein shall have the respective meanings
ascribed to them in the Plan.

WHEREAS, the Plan was approved and adopted by the board of directors (the
“Board”) of Inpixon (the “Company”) on January 4, 2018 and approved by the
stockholders of the Company on February 2, 2018;

WHEREAS, Section 12.2 of the Plan provides that the Board may modify or amend
the Plan in whole or in part and from time to time in such respects as it deems
advisable;

WHEREAS, the Board has determined that it is in the best interest of the Company
and its stockholders to amend the Plan as set forth below; and

WHEREAS, the stockholders of the Company approved this Amendment on October 31,
2019.

NOW THEREFORE, the Plan is amended as follows:

1.     Section 1. Section 1 is hereby amended and restated with the following:

“Shares Subject to the Plan.

Subject to an adjustment in accordance with Section 8, the maximum number of
shares which may be issued under the Plan shall be two million (2,000,000)
shares of Common Stock, par value $0.001 per share (the “Initial Limit”), of the
Company (the “Shares”), which shall automatically increase on the first day of
each calendar quarter, beginning on April 1, 2018 and for each quarter
thereafter through October 1, 2028, by a number of shares of Common Stock equal
to the least of (i) 1,500,000 Shares, (ii) twenty percent (20%) of the
outstanding Shares on the last day of the immediately preceding calendar
quarter, or (iii) such number of Shares determined by the Committee (the
“Quarterly Increase”). The Company shall at all times while the Plan is in
effect reserve such number of shares of Common Stock as will be sufficient to
satisfy the requirements of outstanding Awards granted under the Plan. The
Shares subject to the Plan shall be either authorized and unissued shares or
treasury shares of Common Stock. If any Award is forfeited, or if any Stock
Option (and related Stock Appreciation Right, if any) terminates, expires or
lapses for any reason without having been exercised in full or shall cease for
any reason to be exercisable in whole or in part, or if any Stock Appreciation
Right is exercised for cash, the unpurchased Shares subject to such Awards shall
again be available for distribution under the Plan. Subject to such overall
limitations, the maximum aggregate number of Shares that may be issued in the
form of Incentive Stock Options shall not exceed the Initial Limit cumulatively
increased on April 1, 2018 and on the first day of each quarter thereafter by
the Quarterly Increase.”

In all other respects, the terms and conditions of the Plan shall remain the
same.

 

[Signature page follows.]

 

 

 

IN WITNESS WHEREOF, the Company has adopted this Amendment, effective as of the
31st day of October , 2019.

 

    INPIXON     By:    /s/ Nadir Ali         Name: Nadir Ali         Title:
Chief Executive Officer

 



 

